SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):July 21, 2015 VESTIN REALTY MORTGAGE II, INC. (Exact name of registrant as specified in its charter) Maryland 000-51892 61-1502451 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 8880 W. Sunset Road Suite 200Las Vegas, Nevada (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) (Former name if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 4.01 CHANGES IN REGISTRANT'S CERTIFYING ACCOUNTANT. Previous independent registered public accounting firm (a) On July 21, 2015, Vestin Realty Mortgage II, Inc. (the “Registrant” or the “ Company”) notifiedDe Joya Griffith, LLC (“De Joya”)thatit wasdismissed as theRegistrant’sindependent registered public accounting firm. The decision to dismissDe Joya as the Company’s independent registered public accounting firm was approved by the Company’s Audit Committee on July 21, 2015.The reports of De Joya on the Company’sfinancial statements for the years ended December 31, 2014 and 2013 did not contain an adverse opinion or disclaimer of opinion, and such reports were not qualified or modified as to uncertainty, audit scope, or accounting principle. During the years ended December 31, 2014 and 2013 and through July 21, 2015, the Company has not had any disagreements with De Joya on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements, if not resolved to De Joya ‘s satisfaction, would have caused them to make reference thereto in their reports on the Company’sfinancial statements for such periods. During the years ended December 31, 2014 and 2013 and through July 21, 2015, there were no reportable events, as defined in Item304(a)(1)(v) of RegulationS-K. The Company provided De Joya with a copy of this disclosure set forth under this Item 4.01 and was requested to furnish a letter addressed to the Securities & Exchange Commission stating whether or not it agrees with the above statements. A copy of the letter fromDe Joya is attached hereto as Exhibit 16.1 New independent registered public accounting firm On July 21, 2015 (the “Engagement Date”), the Company engaged RBSM LLP (“RBSM “) as its independent registered public accounting firm for the Company’s fiscal year ended December 31, 2015. The decision to engage RBSM as the Company’s independent registered public accounting firm was approved by the Company’s Audit Committee. During the two most recent fiscal years and through the Engagement Date, the Company has not consulted with RBSM regarding either: 1. the application of accounting principles to any specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on the Company’s financial statements, and neither a written report was provided to the Company nor oral advice was provided that RBSMconcluded was an important factor considered by the Company in reaching a decision as to the accounting, auditing or financial reporting issue; or 2. any matter that was either the subject of a disagreement (as defined in paragraph (a)(1)(iv) of Item 304 of Regulation S-K and the related instructions thereto) or a reportable event (as described in paragraph (a)(1)(v) of Item 304 of Regulation S-K). Item 9.01 Financial Statements and Exhibits (a) Financial statements of businesses acquired. Not applicable (b) Pro forma financial information. Not applicable (c)Shell company transactions. Not applicable (d) Exhibits Exhibit No. Description of Exhibit Letter from De Joya Griffith, LLC SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VESTIN REALTY MORTGAGE II, INC. Dated: July 27, 2015 By: /s/Michael Shustek Michael V. Shustek President and Chief Executive Officer
